DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-05-00277-CR
NO. 12-05-00278-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAXTIN ALLEN BAGGOTT,                           §     APPEALS FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss these appeals.  The motion is signed by Appellant
and his counsel.  No decision having been delivered by this Court, the motion is granted, and the
appeals are dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered November 9, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)